DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Mainak H. Mehta on 30 November 2021.

The application has been amended as follows: 
The Claims dated 19 November 2021 have been amended as follows:
In Claim 4,
on line 1: “claim” has been replaced with --claim 1--; and
on line 2, “control device” has been replaced with --processor--.
In Claim 6, 
on line 4: the word “and” presented after the semicolon has been deleted;
on line 7: the comma “,” at the end of the line after the word interval
on line 10: the comma “,” towards the end of the line after the word value has been replaced with a semicolon --;--.
In Claim 7, 
on line 14: the word “and” presented after the semicolon has been deleted;
on line 16: the comma “,” at the end of the line after the word indexes has been replaced with a semicolon --;--; and
on line 19: the comma “,” towards the end of the line after the word value has been replaced with a semicolon --;--.
In Claim 9,
on lines 3-4: “a threshold value” has been replaced with --the preset concentration threshold value--;
on lines 5-6: “a continuation intention” has been replaced with --the continuation intention--; and
on line 7: “the threshold value” has been replaced with --the preset concentration threshold value--.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADEEM N ODEH whose telephone number is (571)272-8925. The examiner can normally be reached M-F, 9 a.m. - 5 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571.272.2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nadeem Odeh/Primary Examiner, Art Unit 3669